Citation Nr: 9911481	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-05 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for delusional disorder 
with persecutory ideation and depression, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from May 1977 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned a 10 percent evaluation for delusional disorder with 
persecutory ideation and depression.  A November 1998 
decision granted a 50 percent evaluation for the veteran's 
service-connected delusional disorder with persecutory 
ideation and depression.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's delusional disorder with persecutory 
ideation and depression is manifested by distrust of others, 
social isolation, impaired judgment and poor insight, such 
that his reliability, flexibility and efficiency are impaired 
to an extent that he is demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for delusional 
disorder with persecutory ideation and depression have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9208 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9208 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and treatment records have been obtained.  The 
Board is satisfied that all necessary assistance has been 
provided regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
delusional disorder with persecutory ideation and depression.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The reports of October 1993 and March 1994 VA psychiatric and 
psychological evaluations reflect that the veteran 
demonstrated anger and paranoid thinking.  He was socially 
isolated and not employed.  His incapacity was marked.  

The report of an August 1998 VA psychiatric examination 
reflects that the veteran was socially isolated and had no 
one he could trust.  The examiner indicated that the 
veteran's inability to maintain gainful employment was 
directly related to the veteran's delusional thinking with 
persecutory ideas.  His judgment was impaired and he had poor 
insight.  The diagnosis included delusional disorder with 
persecutory ideation and depression.  The global assessment 
of functioning (GAF) was placed at 40, indicating impairment 
in reality testing and communication with major, severe 
impairment in social and occupational functioning.  The 
incapacity was indicated to be severe.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, mental 
disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The veteran has been awarded a 50 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9208, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Diagnostic and Statistical manual of Mental Disorders, 
4th Ed., (DSM-IV) reflects that a GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, e.g., unable 
to work.

A review of the record reflects that the veteran has been 
unemployed during the pendency of his appeal.  The record 
also indicates that the veteran's GAF has been evaluated as 
40.  Further, the symptoms that the veteran has reported 
during the pendency of the appeal have remained fairly 
consistent and competent medical evidence reflects that the 
veteran's inability to work is directly related to his 
service connected psychiatric disability.  The Board 
concludes that on the whole, the evidence is in equipoise 
with respect to whether or not the symptoms associated with 
his delusional disorder with persecutory ideation and 
depression more nearly approximate the criteria for a 
100 percent evaluation.  Therefore, in resolving all doubt in 
the veteran's behalf, a 100 percent evaluation for delusional 
disorder with persecutory ideation and depression is 
warranted on the basis that he is unemployable due to his 
delusional disorder with persecutory ideation and depression.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


ORDER

An increased rating of 100 percent for delusional disorder 
with persecutory ideation and depression is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

